— ■ Appeal from an order of the County Court of Westchester County denying plaintiff’s motion for summary judgment under rules 113 and 114, Rules of Civil Practice, and section 476 of the Civil Practice Act. Order reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. The action in suit represents the unpaid balance of an original or predecessor note after seventy-seven monthly renewals thereof, with payments on account thereof from time to time. The first defense that the original or primary note was the result of duress and that the renewals thereof were made while said duress still continued is without validity. That which is relied upon as duress, even if true, was merely the threatened exercise by a creditor of a legal right which does not under the circumstances herein constitute duress *938m la*. The note in suit is merely a successor obligation to a note that was given for a just debt, eoüeededly owing in the amount for which the first note was given. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.